Decree of the Surrogate’s Court of Richmond county denying probate to an instrument propounded as the last will and testament of Mary Reinboth, deceased, reversed on the law and the facts and a new trial ordered, with costs to the appellants, payable out of the estate. The court did not give sufficient weight to the attestation clause and, in any event, should have granted the proponents’ application for a continuance to enable them to obtain further proof of the signature of the deceased. (Matter of Sizer, 129 App. Div. 7, 9; affd., 195 N. Y. 528; Matter of Abel, 136 App. Div. 788; Matter of Levy, 235 id. 819; Surr. Ct. Act, § 142.) Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ., concur.